DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 01/28/2022. Claims 1, 9, 17 and 19-20 were amended; no claim was cancelled or added in a reply filed 04/21/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 04/21/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the office’s broad interpretation of the Applicant’s independent claims is inconsistent with Applicant’s specification, as the Office’s analysis merely asserts that the claimed limitations relate to sales activities, and fails to account for the specific, technological improvement to a computer implemented system for optimizing vehicle resources, even in unamended form. By ignoring the claim language and generalizing the recited elements to the point of abstraction, the Office fails to provide Applicant’s claims their broadest reasonable interpretation consistent with Applicant’s Specification (remarks p. 11). Examiner respectfully disagrees. 
Examiner respectfully notes that the claims were given their broadest reasonable interpretation and analyzed in line with the MPEP. MPEP 2106.07(a)(I) states that “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature). Where the claim describes, but does not expressly set forth, the judicial exception, the rejection must also explain what subject matter those limitations describe, and why the described subject matter is a judicial exception. See MPEP § 2106.04 for more information about Step 2A of the eligibility analysis.
When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2).”
Based on the MPEP’s passage above, pages 4-5 of the Non-Final Office Action dated 01/28/2022 pointed to the specific limitations that recited an abstract idea being “receive […] time data of a plurality of vehicles, wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries; determine at least one available time slot among the plurality of time slots and communicate the at least one available time slot to at least one user […]; receive, from the at least one user […], at least one delivery order indicating at least one selected time slot from the at least one available time slot; and in response to receiving the at least one delivery order indicating the at least one selected time slot, implementing one or more vehicle resource optimization operations, the one or more vehicle resource optimization operations including: determining a predicted delivery time interval for the at least one delivery order based on applying a trained […] learning process to a set of purchase order feature data including at least one time and geobased feature associated with the at least one delivery order and at least one item based feature associated with the at least one delivery order, the item based feature characterizing one of a plurality of characteristics of at least one item of the at least one delivery order and the predicted delivery time interval is a predicted amount of time between when a vehicle arrives at a destination location of the at least one delivery order and when the vehicle departs the destination location; assigning the at least one delivery order to a vehicle from the plurality of vehicles based, at least in part, on the at least one selected time slot indicated in the at least one delivery order and the determined predicted delivery time interval; calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the determined predicted delivery time interval; and transmitting the optimized delivery route to a computing device of the assigned vehicle.”
Continuing on page 5, the Non-Final Office Action explained that the limitations recite an abstract idea because the limitations allow for commercial interactions and managing personal behavior or relationships between people which are methods of organizing human activity. As such, Examiner has fulfilled his burden to show that the claims are directed towards an abstract idea. 
MPEP 2106.07(a)(II) further states that “After identifying the judicial exception in the rejection, identify any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception and explain why they do not integrate the judicial exception into a practical application and do not add significantly more to the exception. The explanation should address the additional elements both individually and as a combination when determining whether the claim as whole recites eligible subject matter.”
Based on MPEP 2106.07(a)(II), Examiner analyzed the additional elements, alone and in combination, and determined that “This judicial exception is not integrated into a practical application. In particular, the claim recites a computing device, a vehicle server, at least one user terminal and machine learning process, a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles and a memory source storing instructions and one or more processors communicatively coupled to the communications interface and memory resource (claim 1), a vehicle server, a processor, at least one user terminal of a plurality of user terminals and a machine learning process (claim 9) and non-transitory computer readable medium, at least one processor, a device, a vehicle server, at least one user terminal of a plurality of user terminals and machine learning process (claim 17). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. The claims further recites “a vehicle”. This limitation is also recited at high level of generality which amounts to a field of use limitation. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.” Therefore, Examiner has met his burden in showing that the abstract idea is not integrated into a practical application. 
Applicant further argues that the claims are not directed towards an abstract idea because the specification describes a computer implemented method and systems can perform operations that determine “a delivery time for the at least one order delivery…based on applying a machine learning process to data identifying at least one purchase order feature associated with the at least one order delivery”. The specification further states that “among other advantages, the application of a machine learning process to estimate delivery times as described herein may result in more accurate delivery time estimates for future purchase order deliveries, which may allow for more accurate route and time slot scheduling, and a reduction in delivery costs” (remarks p. 11). Examiner respectfully disagrees. 
As shown above, the claims were analyzed according to the MPEP and were determined to be directed towards an abstract idea that was not integrated into a practical application or provided significantly more limitations. 
Applicant argues that the recited additional elements clearly integrate the alleged abstract idea into a practical application because they improve the efficiency of the utilization of computational resources when implementing such computer implemented system (remarks p. 13-14). Examiner respectfully disagrees.
As noted above, the additional elements were determined to be recited at a high level of generality which amounted to simple instructions of applying the abstract idea into a computer environment. A review of the specification did not provide any evidence that the trained machine learning model is nothing more than off the shelf computer component (paragraph 118 “he measured delivery times may be used to train one or more of the machine learning processes, such as ordinary least squares regression, ridge regression, support vector regression (SVRs), such as SVR using a linear kernel, random forest, XGBoost, or any other suitable machine learning process.”) 
Therefore, any improvement in efficiency is due to the application of the abstract idea on a generic computer which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f) "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”
Applicant argues that the claims are patent eligible because the claims recite features that exceed “well-understood, routine, conventional activities”. (remarks p. 15). Examiner respectfully disagrees. 
As shown in the non-final office action, the additional claim limitations, alone or in combination, do not provide significantly more limitations because they amount to instructions of applying the abstract idea in a computer environment and nothing more. 
However, Applicant further argues that similar to the reasoning in Amdocs v OpenNet Telecom, the current additional elements are tied to a “specific structure of various components and arrange these components in a distributed architecture to achieve the specific technological improvement in existing, computer implemented resource optimization and vehicle routing system (e.g. that improves the optimization of vehicle resources and improves the efficiency of the utilization of computational resources when implementing such computer implemented system and methods) (remarks p. 14-15). Examiner respectfully disagrees. 
Examiner respectfully notes that, as argued above, the current claims do not provide an improvement because the additional elements, alone or in combination, are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment and any improvement in efficiency is due to the inherent efficiency of the computer and not the claim limitations themselves (please see MPEP 2106.05(f)). 
Furthermore, the current claims are distinguishable from Amdocs and not patent eligible. In Amdocs, the court found the claims to be eligible under step 2b because “the claim’s enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality. The enhancing limitation depends not only upon the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner.  The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data.” 
On the other hand, although there is a distributed architecture in the current claims, the generic components do not operate in an unconventional manner to achieve an improvement in computer functionality. The additional elements in the claims are recited at a high level of generality and amounts to simple instructions of applying the abstract idea on a computer. The distributed architecture in the current claims is simply receiving, processing, storing and transmitting data between the generic computer components (i.e. a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles and a memory source storing instructions and one or more processors communicatively coupled to the communications interface and memory resource) which are generic functions of a computer. These generic computer functions do not integrate the abstract idea into a practical application or provide significantly more limitations. Therefore, the additional elements, alone or in combination, do not provide significantly more limitations (please see MPEP 2106.05(f)” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”). 
Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/9/17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive […] time data of a plurality of vehicles, wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries; determine at least one available time slot among the plurality of time slots and communicate the at least one available time slot to at least one user […]; receive, from the at least one user […], at least one delivery order indicating at least one selected time slot from the at least one available time slot; and in response to receiving the at least one delivery order indicating the at least one selected time slot, implementing one or more vehicle resource optimization operations, the one or more vehicle resource optimization operations including: determining a predicted delivery time interval for the at least one delivery order based on applying a trained […] learning process to a set of purchase order feature data including at least one time and geobased feature associated with the at least one delivery order and at least one item based feature associated with the at least one delivery order, the item based feature characterizing one of a plurality of characteristics of at least one item of the at least one delivery order and the predicted delivery time interval is a predicted amount of time between when a vehicle arrives at a destination location of the at least one delivery order and when the vehicle departs the destination location; assigning the at least one delivery order to a vehicle from the plurality of vehicles based, at least in part, on the at least one selected time slot indicated in the at least one delivery order and the determined predicted delivery time interval; calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the determined predicted delivery time interval”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a computing device, a vehicle server, at least one user terminal and machine learning process, a communication interface configured interface configured to communicate with a plurality of user terminals and a vehicle server, the vehicle server configured to communicate with a computing device of each of a plurality of vehicles and a memory source storing instructions and one or more processors communicatively coupled to the communications interface and memory resource, one or more networks (claim 1), a vehicle server, a processor, at least one user terminal of a plurality of user terminals and a machine learning process (claim 9) and non-transitory computer readable medium, at least one processor, a device, a vehicle server, at least one user terminal of a plurality of user terminals and machine learning process (claim 17). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. The claims further recites “a vehicle”. This limitation is also recited at high level of generality which amounts to a field of use limitation. 
The claims further recites “transmit, over the one or more networks and to a computing device of the assigned vehicle via the vehicle server”. The transmitting step is recited at a high level of generality (i.e., as a general means of transmitting data), and amounts to mere outputting data, which is a form of insignificant extra solution activity. 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 41-52) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, even through an intermediary server, is a well-understood, routine and conventional functions when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the transmitting step are well-understood, routine and conventional activity is supported under Berkheimer. 
Dependent claims 2/10/18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9/17 without successfully integrating the exception into a practical application (a machine learning process (ridge regression, support vector regression using a linear kernel, random forest and XGboost) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 3, 4, 5, 7, 8, 11, 12, 14, 16, 19 and 20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9/17 without successfully integrating the exception into a practical application (a computing device and a machine learning process are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 6/13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 15 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628